                                            Case 4:20-cv-03421-HSG Document 14 Filed 01/07/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        GUILLERMO TRUJILLO CRUZ,                             Case No. 20-cv-03421-HSG
                                   8                     Plaintiff,                              ORDER DENYING MOTION FOR
                                                                                                 RECONSIDERATION AND MOTION
                                   9              v.                                             FOR RESPONSE
                                  10        CHANDLER,                                            Re: Dkt. Nos. 12, 13
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, an inmate at Pelican Bay State Prison, filed this pro se civil rights action pursuant

                                  14   to 42 U.S.C. § 1983. Dkt. No. 1. Plaintiff has filed a motion for clarification requesting that the

                                  15   Court review the record, vacate the dismissal, and grant him leave to proceed in forma pauperis

                                  16   (Dkt. No. 12) and a motion for response. The Court construes these motions as renewed motions

                                  17   for reconsideration, and DENIES these motions for the following reasons.

                                  18                                               DISCUSSION

                                  19   I.      Background

                                  20            On September 28, 2020, the Court denied Plaintiff leave to proceed in forma pauperis

                                  21   pursuant to the three-strikes provision of 28 U.S.C. § 1915(g), finding that Plaintiff’s claims of

                                  22   imminent danger were speculative. Dkt. No 7. The Court ordered Plaintiff to pay the $400 filing

                                  23   and administrative fee in full by October 26, 2020 or face dismissal of this action. Dkt. No. 7.

                                  24   Plaintiff failed to pay the filing fee by the deadline.

                                  25           On October 29, 2020, the Court dismissed this action without prejudice to re-filing upon

                                  26   payment of the full filing fee, and entered judgement in favor of Defendant. Dkt. Nos. 8, 9. That

                                  27   same day, Plaintiff filed objections to the Court’s September 28, 2020 order denying leave to

                                  28   proceed in forma pauperis, and filed a renewed in forma pauperis application. Dkt. No. 10. The
                                             Case 4:20-cv-03421-HSG Document 14 Filed 01/07/21 Page 2 of 3




                                   1   Court construed these objections as a motion for reconsideration pursuant to Fed. R. Civ. P. 60

                                   2   and denied the motion for reconsideration because Plaintiff had not set forth clear error, mistake,

                                   3   or any other grounds to warrant reconsideration. Dkt. No. 11.

                                   4   II.      Pending Motions

                                   5            In his motion for clarification, Plaintiff argues that the Court erred in dismissing his case

                                   6   with prejudice on the grounds that he failed to pay the filing fee or otherwise communicate with

                                   7   the Court because he communicated with the Court on October 16, 2020 regarding his eligibility

                                   8   for in forma pauperis status. Plaintiff further argues that the Court is without jurisdiction to

                                   9   dismiss this case prior to defendants served because the undersigned is a magistrate judge.

                                  10   Plaintiff requests that the Court review the record, vacate the dismissal, and grant him leave to

                                  11   proceed in forma pauperis. Dkt. No. 12. In his motion for response, Plaintiff again argues that the

                                  12   Court is without jurisdiction to dismiss this case prior to defendants served because the
Northern District of California
 United States District Court




                                  13   undersigned is a magistrate judge. He also argues that he should be allowed to proceed in forma

                                  14   pauperis because he is indigent and unable to obtain any prison job that would allow him pay the

                                  15   filing fee. Dkt. No. 13.

                                  16            Plaintiff’s arguments are both factually incorrect and without merit. The Court dismissed

                                  17   this action without prejudice because Plaintiff had failed to pay the filing fee (Dkt. No. 8), and not

                                  18   because he failed to communicate with the Court. The undersigned is not a magistrate judge and

                                  19   has full authority to dismiss this case. Finally, Section 1915(g) provides that an inmate who has

                                  20   previously filed three or more actions that qualify as strikes within the meaning of 28 U.S.C. §

                                  21   1915(g) and fails to demonstrate that he was in imminent danger at the time he filed the complaint

                                  22   must be denied leave to proceed in forma pauperis, regardless of whether he is indigent.

                                  23   Accordingly, the Court DENIES Plaintiff’s renewed motions for reconsideration. Dkt. Nos. 12,

                                  24   13.

                                  25                                               CONCLUSION

                                  26            For the reasons set forth above, the Court DENIES Plaintiff’s renewed motions for

                                  27   reconsideration. Dkt. Nos. 12, 13.

                                  28   //
                                                                                           2
                                          Case 4:20-cv-03421-HSG Document 14 Filed 01/07/21 Page 3 of 3




                                   1         This order terminates Dkt. Nos. 12, 13. This case remains closed.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 1/7/2021

                                   4                                                ______________________________________
                                                                                    HAYWOOD S. GILLIAM, JR.
                                   5                                                United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     3
